A Maritime Policy for the EU
The next item is a debate on the Commission's communication relating to a maritime policy for the European Union.
Member of the Commission. - Mr President, today is a noteworthy day. Exactly 500 years ago the German cartographer Martin Waldseemüller created his striking single vision of a brave new world in which Europe was linked to Africa, Asia and the Americas by its oceans and seas. 10 October also marks the day when the King of Portugal mandated Bartolomeu Dias to seek a trade route leading to Asia, and in the United States Columbus's discovery of the New World is celebrated today. It is therefore a day worth recalling in the maritime world.
For my part, I am proud to come here today to this Parliament to talk about a new and exciting maritime future for Europe. This is a future that builds on the strong maritime heritage that Europe has inherited from the past, yet which also looks strategically forward to determine how Europe's well-being and prosperity, so closely dependent on the oceans and seas, can be enhanced.
Inspired by our own distinct vision of the oceans and seas, the Commission earlier today proposed an integrated maritime policy for the Union. For the first time in its 50 years of existence, the European Union has explicitly recognised that an integrated approach is needed for the seas and the oceans. This radical departure has its origins in the compelling argument that there is a maritime dimension to virtually every major issue facing Europe today - energy, climate change, innovation, international competitiveness, job creation, environmental protection, trade, transport and so on. Whichever sector one looks at, one can see strong links that run between them and the maritime sector. It would be unwise, indeed short-sighted, for the European Union to operate in these policy areas without taking account of their overlap with maritime affairs. What we need is a single vision where policymaking can be done in a cohesive and all-embracing manner so as to maximise the potential of these intense and complex interrelations.
At a time when the discussions about global warming, globalisation and EU competitiveness have acquired new urgency, one can hardly ignore the undeniable need for a maritime strategy that directly treats these issues. Today I am pleased to announce that the College of Commissioners backed an integrated policy document that will deliver exactly what the European Union has lacked until now: a genuine, single vision of the oceans and seas. It is not just a question of fisheries or shipping, or of trade or regional development, or of research or employment, or of the environment or relations with third countries. It is a policy that encompasses these, brings all these strengths together and treats them as an interrelated whole. It is a policy that will feed from and into other Community policies.
At the College meeting earlier today, it was in fact a package of documents that was adopted. This package is made up of three key components. The first is a communication which details the aforementioned integrated maritime policy for the European Union. This is accompanied by an action plan which outlines the first steps that will be taken towards implementing the policy. Then there is a communication which sets out the conclusions reached following the broad and immensely successful public consultation that was held over a period of one year.
You will quickly recognise the key elements of the package, I believe, because they reflect in large measure the priorities you yourselves have expressed. Allow me to just mention the following: deploying Europe's strengths to combat climate change through research and innovation, through more sophisticated planning for vulnerable coastlines and by taking the lead in international discussions; a European strategy for marine research and a commitment to excellence in marine research technology and innovation to help meet the Lisbon goals for growth and jobs and to fully exploit the opportunities that lie in new technologies; better regulation of maritime transport to help create a true, barrier-free European maritime transport space in the internal market and to support Europe's external trade in this era of globalisation; respect for the crucial role in driving economic growth and an examination of how EU funding can best reinforce sustainable growth and boost prosperity in remote and disadvantaged regions; ensuring that all forms of development take account of the environmental impact by fostering environmentally friendly shipping, reducing pollution risks and promoting ecosystem-based fisheries; better use of planning tools, data networks and horizontal coordination to support decision-making for marine spaces and coastal areas and to ensure international compliance with rules; backing maritime clusters and regional centres of maritime excellence to raise Europe's competitiveness.
This will particularly help small firms that are such an important part of Europe's high-tech maritime industries. It will help realise the huge growth potential of coastal and maritime tourism and it will be an additional element in helping to improve the attractiveness of maritime careers.
The Commission today also adopted a communication aimed at boosting the attractiveness of maritime careers by initiating a review of the exclusions faced by seafarers and fishermen from various pieces of the European Union's labour legislation. This is a sensitive area of great concern to many of our stakeholders. A background document on the important links between the European Union energy policy and maritime policy has also been published today.
We well know that there are enormous challenges ahead. To address these, we need concrete proposals - proposals that are ambitious enough to meet the challenges we face head on. In past centuries the seas and oceans have opened up new and exciting opportunities for Europe. Now, at the start of the 21st century, we hope to discover our own modern-day New World of opportunities. I believe that we really are at the start of something new. I also believe that by setting in motion the actions detailed in the package adopted today we will be firmly setting Europe on the path to explore these opportunities in a novel way. As the saying goes, 'Nothing ventured, nothing gained' and, while that is true and most certainly is part of the inspiration that propels us forward, it is prudent to note that, like the voyages of discovery of the past, today's venture will have a cost too.
There will be a first stage in 2008 characterised by a series of preparatory actions; these will need the involvement of other partners and we will need to secure, together with your support, the necessary funding. These actions are a direct follow-up to the thinking behind your report of 12 July, where I was delighted to see that you had clearly indicated your backing for these actions. There are a number of other supporting actions which are already well advanced and which include a communication of 17 October on port policy, another on illegal, unreported and unregulated fishing, and a third on sustainable tourism. These will later be followed by actions on maritime clusters and on maritime transport. Complementing all of this will be a discussion on 22 October in Lisbon with the 27 Member State ministers responsible for maritime affairs, which will include ministers of transport, fisheries, the environment and defence, amongst others. This will feed into a later discussion which will take place at the December European Council with a view to endorsing this policy.
Today is, therefore, not the end of the voyage, nor is it the beginning. It is, however, a significant milestone, marking a decisive shift away from a period of reflection to what you in Parliament requested of us and what we in the Commission are looking forward to: a period of action.
The European Parliament has been a key player in this process and has given us invaluable feedback. I would, therefore, like to renew my thanks to Parliament in general and to the rapporteurs and Members who have shown particular interest in this project more specifically. I have been particularly glad to take part in many of the hearings and meetings held in Parliament. I sincerely look forward to continuing this dialogue. Parliament will remain a central figure in the evolution of this policy. Making a success of the maritime policy is not something that the Commission can, or wishes to, undertake alone. Its success depends on maintaining a common approach. I hope that I can count on your continued collaboration.
As I said at the start of my statement, today is indeed noteworthy. We have set sail on a new and exciting adventure. This is an adventure that we trust and believe will bring increased and sustained prosperity to Europe. We have ahead of us an ocean of opportunity.
(DE) Mr President, Mr Commissioner, I would like to present the apologies on behalf of Parliament's rapporteur for the Green Paper on Maritime Policy, Willi Piecyk. He is unable to be here today and I am to pass on his best wishes.
I should like to express my praise - I am a member of the Environment Committee - with regard to onshore transport connections for ships. This has been included and, if we can bring about a decision such as this, is very good for air quality in Europe and it is also very good for reducing CO2 emissions. In the Green Paper on Maritime Policy there is also discussion about the fact that ships should be included in the Emissions Trading Scheme. We are only at the first reading concerning the inclusion of air traffic in emissions trading.
There has been no provision either for air traffic in the Kyoto Protocol and a very practical question is therefore: when does the Commission want to put forward a proposal for including maritime traffic in emissions trading?
Madam President, may I, on the occasion of this Commission communication on a maritime policy for the EU, remind this House of the continuing embargo imposed several years ago by Turkey on all shipping associated with the Republic of Cyprus. This embargo inflicts significant damage to the shipping industry not just of Cyprus but of the EU in general...
(Remarks from the floor)
I am speaking English. It would indeed be exciting if we had interpretation from English to English.
I was just talking about the embargo that Turkey has imposed on Cyprus for several years now, and I was saying that this is causing extreme damage not just to Cyprus, which is a Member State, but to the EU in general.
May I once again ask the Commission to redouble its efforts to convince the Turkish Government to reconsider its decision to continue to uphold this unfair and unnecessary embargo on the shipping of an EU Member State.
I understand that we must be soft - rather soft - on Turkey, but our patience is running out. After all, what sort of maritime policy can we have if the ships of a Member State cannot use the ports in the shipping lanes of a candidate Member State?
Please, Commissioner, can you reassure us that you will give this matter your urgent and serious attention?
Madam President, I want to congratulate Commissioner Borg on this very welcome and visionary action plan addressing specifically the fisheries points which are of interest to me: the integrated network for maritime surveillance, which I think is absolutely vital if we are going to improve safety and stamp out illegal, unregulated and unreported fishing; the plan to stop destructive bottom trawling in the high seas; the plan to improve the conditions of the people who work in the fishing industry, one of the most dangerous and poorly paid jobs in the EU; the improved cooperation between coastguards; the ending of discards and the promotion of aquaculture, which provides 65 000 full-time jobs in the EU - all of these are wonderful.
I particularly like the idea of the road map towards maritime spatial planning and my question is on that specific issue. Who will pay for this? Some Member States have already done this. They already have spatial plans for their maritime areas. I think there will be a commercial value for these maritime spatial plans. Who is going to pay for it in the mean time?
Member of the Commission. - Madam President, on the question put by the honourable Member, Mr Groote, concerning CO2 emissions: I would like to underline the fact that emissions coming from vessels in connection with maritime transport in absolute terms are lower than in other categories like air transport and even road.
However, on an individual basis, it is true that the CO2 emissions coming from individual vessels are significant. Therefore, it makes sense that action is taken and that the shipping industry is encouraged to take the necessary action in order to reduce CO2 if we want to maximise the potential for growth with regard to maritime transport - because there is no doubt that there is enormous potential to grow further with regard to maritime transport, but this has to be in conjunction with a reduction in CO2 emissions if we want to bring about a situation which makes maritime transport even appear to be much more consumer friendly.
To do this, it is important to underline the fact that, since we are dealing with a global industry, initiatives should be taken first and foremost on the international front. Therefore, there should be an international effort and the European Union would be prepared to take the lead, within the International Maritime Organisation, in order to set standards with regard to CO2 emissions. In the absence of progress, the Commission would consider other options in order to bring about a situation whereby CO2 emissions are effectively reduced.
One can also mention the fact that there are cases where, because of the existing discrepancies, there is, in a way, an incentive to increase CO2 emissions. For example, in berthing, since there is taxation for the use of electricity in a port, many vessels end up leaving their engines running in order to save on costs because there is duty exemption on fuel.
Therefore, if there is a measure whereby this discrepancy is removed, then there would be an incentive for vessels to make use of the electricity grid imports.
Concerning the question raised by Mr Matsakis concerning the embargo of Turkey on Cyprus, I would like first of all to underline the fact that, with regard to accession negotiations for Turkey, one or two of the chapters that have not been opened and will not be opened until Turkey remedies, relate to transport and fisheries, which is my area of responsibility. Therefore, we are doing our utmost in order to convince Turkey to reconsider its position.
Obviously, we are looking into this in order to see how one can work closer with Turkey, in order for it to apply - and also in preparation for its eventual accession - the Community acquis on suchlike measures.
I would also like to say that with regard to the question raised by Mr Stevenson concerning spatial planning and who will pay for spatial planning, what we are proposing is not that there would be a communitisation of spatial planning, but that spatial planning should be the responsibility and the function of the Member States.
However, we would like to see and encourage Member States that have not adopted the spatial planning system to introduce it as other Member States have done. We can quote examples of spatial planning that have been introduced by certain Member States as examples of this practice for other Member States to follow.
We will try to see that there is a certain congruency of the spatial planning measures that are introduced by different Member States so that we do not end up with the situation with regimes which are significantly different from one another.
So we will incentivise the formation of spatial planning systems; we will help build the necessary tools in order to be able to operate spatial planning in a more effective way and we will try to set guidelines in order to establish a common pattern for spatial planning, but it is ultimately the responsibility and the function of Member States to introduce spatial planning with regard to their own waters.
(FR) Madam President, Commissioner, ladies and gentlemen, I can only welcome wholeheartedly the European Commission's desire to bring together what were previously separate and sometime rather incoherent sectoral policies within an integrated policy.
I welcome the stress placed on the sustainable use of resources, the desire to develop maritime expertise, promote sustainable employment and maximise the quality of life of coastal communities. All this is heading in the right direction.
The future maritime policy should do more to integrate the specific features of the ultraperipheral regions as well as their assets. The ultraperipheral regions benefit from protected fish stocks. This needs to be taken into account. But above all, these regions could be a real laboratory and a fantastic place for trialling and developing marine renewable energies.
Is the Commission planning to make the most of the exceptional land offered by the ultraperipheral regions, and that makes up the European Union?
(PT) Mr Commissioner, my warmest congratulations, since this document does indeed achieve harmonisation, which is what we need with regard to the two major issues on fishing. There is the need on the one hand to safeguard fishermen's working conditions and on the other to harmonise fisheries by ecosystem-based management.
In the meantime, I would like to ask the Commissioner if he can confirm the report in the Financial Times, according to which a study commissioned by the Directorate-General for Fisheries bitterly criticised the effects of the micro-management of ecosystems from Brussels, delivering a disastrous review of the Common Fisheries Policy over the past twenty-five years and stating that fisheries subject to the CFP suffer a much higher rate of overfishing than occurs on average worldwide. Does that report exist, is it to be submitted to the European Parliament Committee on Fisheries and what does the Commissioner think of the criticisms?
(FR) Madam President, I am also going to add my congratulations to Commissioner Borg for the work done. He concluded with 'believe and trust' and it immediately made me think of 'believe and dare', which was a lovely motto at one time.
Believe and dare! You have dared. I think the vision you have now developed particularly clearly in the communication before us is obviously a step in the right direction.
I would like to ask one question which has been a particular feature of the concerns - and there are some - of the fisheries sector in this matter. The implementation of Integrated Coastal Zone Management will of course draw some of its credits from the European Fisheries Fund. The concern is that this European Fund, about whose inadequacy we have already had much cause for complaint, is the only fund used.
I would like the Commissioner to reassure us on this point and confirm that the Structural Funds, of course the funds necessary for the development and protection of the environment, will also be contributing to the implementation of this policy.
Member of the Commission. - Madam President, first of all with regard to the question put by Ms Sudre concerning the ultraperipheral regions: there is no doubt that in a maritime policy we do not intend to formulate - as is clear, I think, from the blue paper, which has just been adopted, and the action plan - a one-size-fits-all policy. Therefore, the specificities of peripheral regions and ultraperipheral regions in particular need to be taken into account.
The other side of the coin is that the ultraperipherality offers the European Union enormous advantages. It gives us a reach into other oceans to which we would otherwise not have had direct access. And, if I can quote fisheries as one example, the fact that you have ultraperipheral regions in the Indian Ocean, for example, like La Réunion, is an example whereby we have a direct voice in the regional fisheries organisations that already exist and the ones that we are trying to promote for that sea.
So, I certainly would encourage looking at the specificities of ultraperipheral regions. We also have to see to it that we maximise the advantages that these ultraperipheral regions can enjoy. And, yes, where we can use them as a laboratory, for example, for the development of renewable energies, we should certainly try and promote and encourage that at the same time, seeing to it that their vulnerabilities are not prejudiced in any way.
Concerning the question put by Mr Casaca concerning the ecosystem approach, I would like first of all to say that, yes, we in the Directorate-General for Fisheries and Maritime Affairs had commissioned a study by experts. It is a normal periodical exercise that we undertake, on how the common fisheries policy has operated, what the possible pitfalls are that have been encountered, in order that, from that exercise, we can learn from past experience and try to improve things.
First of all, I have no problem with making this study available to the Committee on Fisheries. We know that it is very critical, but we accept that criticism because at the end of the day we are trying to implement the 2002 reforms of the common fisheries policy. We are still, in 2007, in the initial phases of real implementation of the 2002 reforms by moving in the direction of multiannual management and recovery plans, by moving in the direction of more ecosystem based management of fisheries.
We have inherited a large number of years of management of fisheries, in a way whereby it was overtaken by the scientific advances, by the enormous increase in the number of vessels that went beyond any limits of capacity so to speak as a counter to what can sustainably be caught. And we have to see to it that we redress the situation and bring about a system of sustainable fisheries, measures and initiatives again which I hope will have the full backing of Parliament: like a discards policy; measures and initiatives with regard to multiannual management of fisheries; management of fisheries by having more closed areas, closed seasons - these are all measures which go very much in the direction of the ecosystem approach to fisheries and the maximum sustainable yield.
We have had the first example of a management plan on the basis of maximum sustainable yields in the plaice and sole management plan which was adopted in Council only last June. So, we hope to continue moving in that direction in order to regain proper management of fisheries on the basis of the ecosystem approach.
On the question put by Mr Morillon, I would like, first of all, to assure him that the integrated approach towards maritime affairs will not be financed through the European Fisheries Fund. The European Fisheries Fund for 2007-2013 has been committed. We have received the national strategic plans and the operational programmes from virtually all Member States, we are looking into them and they are directed towards fisheries and aquaculture obviously.
However, with regard to maritime affairs, one has to look at other sources of financing. I would say that the most logical source of financing could be through the Structural Funds, though the Regional Funds, because, at the end of the day, coastal areas are regions of the European Union. Therefore, one needs to create more focus on the specific needs of coastal areas and of the surrounding seas so that, in that way, one would redirect, as necessary, funding for initiatives and projects, which would very much go in the direction of establishing the proper tools for the management of an integrated maritime policy.
(PT) I would like to add my congratulations to those already offered here to the Commissioner on his presentation today of the document on the action plan for the development of a maritime policy for the EU and I would like to say that the document presented today contains a series of initiatives worthy of mention, including the proposal for a European Strategy for Marine Research, support for an integrated approach to national maritime policies, plus the recommendation that Europe should operate as a network at the level of maritime surveillance as well as the proposal to set up multi-sectoral maritime clusters with the relevant financial adjustment at European level, among many other features, of course.
Finally in this public debate, I would like to put the following questions to the Commissioner: a large part of the action plan presented can be pursued and encouraged by the Commission itself, but obviously it will not have the support of the Council and the Member States. We heard the Commissioner say here that it is important to obtain such support in the European Parliament's December part-session. So, the question is: is it hoped that there will be effective support which would lift this strategy to the front line of the Union's priorities and keep it there, or support purely as a matter of form?
I would like to end with the following, my second, question: how can it be ensured that a European maritime strategy will result in greater cooperation and coordination without sliding into communitisation of maritime policy, and in particular of national maritime resources?
(EL) Madam President, the Commission's communication on a future common maritime policy for the EU takes the same anti-worker line. It includes new measures to reinforce competitiveness and increase profits of large maritime business groups, and it is indicative of the intensity of the attack on workers.
Its basic goals are: increasing the speed with which vessels and capital become concentrated in the hands of the large maritime business groups; full liberalisation of maritime transport and related services; the assumption of a strategic role by EU bodies so as to express completely the full interests of capital in international organisations; sweeping changes to employment relations; devaluing and privatising maritime education to produce a cheap work force; imposing on dockers multiple duties, bureaucratic directives and regulations which do not improve safety conditions on vessels or the protection of human life at sea.
Commissioner, the international agreement on the codification of legislation on maritime workers is pending. What is the Commission's position on this issue? What measures does it intend to take - and I am just finishing, Madam President - with regard to a situation for which perhaps you do not have exclusive responsibility, i.e. the encroachment by monopolistic tourist groups and individuals on the coastline of the Member States?
Madam President, the Commissioner made some nautical historical allusions, so I would like to do the same. Most people are familiar with the chorus of the anthem 'Rule Britannia', but people sometimes get one word fundamentally wrong. The correct version is not 'Rule Britannia, Britannia rules the waves'; it is 'Rule Britannia, Britannia rule the waves'. The word 'rules' makes the meaning a bombastic assertion. The correct word, 'rule', makes the meaning an exhortation and a warning. It used to be understood that Britain had to rule the waves in order to maintain her freedom and independence. Now the British do not even rule themselves, with over 80% of our laws made by the European Union. The common fisheries policy has ruined Britain's fishing industry and caused an ecological disaster in British waters. Given the EU's record, why should we think that the EU maritime policy should be any less disastrous than the common fisheries policy?
There is much interest among the Members in putting another set of questions, and I believe that we ought to use this important debate to the full.
Commissioner, I would like to ask whether you can give a brief reply so that we can give the floor to other Members and then close there.
Member of the Commission. - Madam President, on the question put by Mr Queiró, let me underline the fact that we are expecting substantive support. We will be having an informal ministerial meeting on 22 October in order to get the views of all the Member States on the package that we are proposing. We hope that this package will be endorsed by the European Council in December. That is a first stage. However, we need to be careful not to try to overstep what is achievable in the short term.
If this proves successful and if the first initiatives that are being launched prove successful, then we can go to the Member States to see whether there is a willingness to proceed further in the direction of greater integration of maritime affairs.
However, it is important to underline the fact that this is a policy which is based not on the legislative approach but on incentivising, on facilitating and on creating the necessary tools in order to bring about more coordination, more cooperation and more stakeholder involvement.
So, if one looks at the plan of action, one can clearly see that the underlying principle is establishing certain cross-sectoral tools which are needed to develop an integrated approach to maritime affairs and also starting to look at sectoral measures in a more holistic way, therefore taking into account what impact there would be, for example, if fisheries decisions are taken on other sectors as well as vice-versa.
On the second question, I would like to underline the fact that, with reference to maritime policy, we have in actual fact today also adopted a communication from Commissioner Špidla which launches the discussion as regards the exclusions that workers in the maritime sector - in maritime transport and in fisheries - have from the normal labour law legislation.
We need to look into this to see whether there is a possibility of reducing these discrepancies, to start with, so that the differences between land-based workers and sea-based workers are reduced without, however, creating problems of competitiveness, given that we are dealing with an international sector. We must, therefore, do this hand in hand with the operators so that, in that way, we can incentivise them and promote the elimination of these discrepancies between land-based workers and sea-based workers.
On the question raised by Mr Batten, I would like to say that a maritime policy, an integrated approach towards maritime affairs, is not a case of the European Union reinventing the wheel. It is something which has already been done by countries like the United States, like Canada, like Australia and now by Japan, and we are, in a way, lagging behind. We need to step up the momentum so that we are on a par with our international partners on maritime affairs.
May I remind Mr Batten that the problems with regard to the UK and fisheries date back to before the introduction of the common fisheries policy. We all recall events like the Cod Wars between the UK and Iceland, which happened in particular before the introduction of the common fisheries policy.
We are talking about a problem with regard to overfishing and fishing rights that already existed and which we are trying to redress through a more rational approach towards the management of fisheries under the reformed common fisheries policy.
Madam President, I join in the congratulations to Commissioner Borg on this very important integrated policy document. I agree with what President Barroso said today: that a great part of our future lies in the untapped potential of the oceans and the seas and that this policy will generate growth and jobs. We must seize all opportunities that the seas and oceans offer us, while always acting in a sustainable way.
Commissioner Borg, I fully support your work on marine science technology and innovation and your commitment to the Aberdeen Declaration. I would like to acknowledge the contribution of Ireland, especially through the Irish Marine Institute, in helping to form this policy. I welcome your announcement of the package of documents to be launched during the mandate of this Commission but, as you have only two years left, I wonder, is this more in hope than expectation that the entire list of the concrete actions will actually be implemented by you? Commissioner Špidla's presentation today on the review of labour law exemptions in the maritime sector and Commissioner Piebalgs' report on the interlinkages between the EU energy policy and the new integrated maritime policy are a very good start, but how many of the other items in the package that you announced today will require separate legislative proposals?
(RO) I also want to congratulate the Commissioner for the integrated approach.
I would like to draw the attention to the fact that, following Romania's and Bulgaria's accession, the European Union now borders the Black Sea, a new sea, and it is important for us to promote the common maritime policy in this region.
I would also want the delta and estuary areas to be protected and to be part of the common maritime policy; also, I would like the measures for combating sea pollution to be extended to internal waters that flow into seas and oceans and to the industrialized areas along the coasts as well.
I believe the Commissioner's communication is important as regards the work conditions for sailors and for those who work in the shipyard areas and I also consider it important to maximize the financial support for developing infrastructures and activities in the coastal areas.
(ES) Madam President, I would first of all like to express my disapproval at the way in which this debate is being conducted today in Parliament. I was the first MEP who raised a hand to ask for the floor, the first, and now I am condemned to be last, or among the last, and not to speak for more than a minute.
Having said that, I would like to congratulate the Commissioner and the Commission, both for this Communication and for all the work that they have been doing for a year in consulting the parties concerned, in an attempt to develop an integrated maritime policy for the whole of the European Union, taking into account the importance of the marine environment and the attacks that it constantly suffers due to human activity.
In this respect, I would like to ask the Commissioner whether the military sector, whose activities sometimes interfere with and affect the marine environment, is going to be taken into consideration in Community policy in this field in order to prevent encroachment on the environment.
In addition, there is the uncontrolled dumping that is constantly taking place. When are black boxes going to be introduced in order to monitor all movements of liquids in the bilges and in the liquid in the tanks of the vessels?
Mr Ortuondo, as I was not present at the beginning of this debate, I am not aware of the order of priority that you set.
(FI) Madam President, the EU's Maritime Policy is one of the most important initiatives which the present Commission will remember with good reason, especially if it understands how to take advantage of its expansion and the sort of political muscle given us in enlargement to rescue our marine environment.
I now appeal to the Commission to take special action to save one of the EU's very special seas, the Baltic. I would like to ask this. Could the Commission see the Baltic Sea not just as an environmental challenge, but also a political one? If that dying sea can be rescued we can show the public that the Union provides a genuine benefit and that together we are in a stronger position to save our environment than we are alone.
Member of the Commission. - Madam President, first of all, with regard to the question that was raised by Ms Doyle: yes, I would like to reiterate the fact that we have received significant support from the scientific community. The Aberdeen Declaration was very welcome, and Ireland itself was extremely supportive. On the remark that was made, I would like to stress that this is not my initiative: it is a Commission decision that has been adopted and, irrespective of the persons involved, there will certainly be continuity. If, in the first two years, we manage to register some success, I am sure that the new Commission will be more than willing to take up those successes. So it is a crucial two-year period, where we need to see that the initial seeds for a future maritime policy do actually start to grow. In that way, we can guarantee that future Commissions, with the support of the European Parliament, with the support of the Committee of the Regions and, I am sure, with the support of the Council of Ministers, will be able to bring this maritime policy to fruition.
On the second question that was raised regarding inland waterways, there is no doubt that inland waterways are a very important part of the whole concept of a maritime policy, just as the coasts and the coastal areas are a very integral part of a maritime policy. In fact, next week Vice-President Barrot is going to present a package which covers internal waters, including a ports policy and therefore going into internal ports as well. So the whole parameters concerning waterways and ports - even inland ports - are part of this package that will be presented next week.
On the question raised by Mr Ortuondo Larrea concerning military activities, whether they are to be included in the Community policy, one needs to underline the fact that, here, we are entering into a very sensitive area concerning the sovereignty of Member States. Therefore, one needs to be careful. If you want this maritime policy to succeed, we should do it hand in hand with the Member States. Where Member States are willing to take steps in the direction, for example, of joint activities with regard to national coastguard services, concerning questions on the environment, questions with regard to fisheries, questions with regard to illegal immigration, questions concerning drug trafficking and trafficking of human beings, then in those instances I think that there is a lot of scope for having a system of national coastguards coordinated in a more effective and efficient way by, for example, sharing the assets that different Member States enjoy, by exchanging data and by creating necessary tools, including for example sea mapping, which could be an asset for coastguard and other activities. But, on the other hand, if we go into very sensitive military aspects, then that could be more difficult to handle. My underlying message is, if we want an integrated maritime policy to succeed, we have to do so hand in hand with the Member States, who, after all, have the primary responsibility for ensuring that the necessary instruments are in place for such a policy to succeed.
On the question concerning the Baltic Sea, there is no doubt, as I said in a previous reply, the maritime policy needs to take into account the specific features or characteristics of the different maritime regions of the European Union. Therefore, if there are particular problems, as there are, with regard to the Baltic Sea, then the maritime policy has to create the tools in order to tackle those problems of the Baltic Sea. Therefore, if there are particular ecological problems in the Baltic Sea that need to be addressed and that can be addressed in some way or other, then we should do our utmost in order to do so. For example, with regard to fisheries, we are taking measures in order to try to attain, against various odds, sustainable fisheries in the Baltic. We are also taking measures with regard to the Baltic in order to try to reverse the problems that there are concerning maritime transport traffic routes through the Baltic Sea. Therefore an integrated approach to maritime affairs would certainly mean that we look at all these problems and try to bring about more coordination between the different stakeholders, between the different Member States and also third countries like Russia, with regard to the Baltic, so that in that way we can achieve a better result with regard to the management of the different sectoral areas concerning the Baltic.
Thank you, Commissioner. I apologise to the Members who were not able to speak; it seems that we ought to set aside more time for debates like this one.
The debate is closed.
The vote will take place tomorrow, Thursday 11 October 2007.
Written declarations (Rule 142)
in writing. - (PT) The Commission has presented its proposals on a 'vision' and 'action plan' for a future 'integrated maritime policy' at EU level. Although it has not been possible to carry out the analysis required (not forgetting that the devil is in the detail), my initial reactions are as follows:
Any initiative in this area must safeguard the Member States' competence as regards spatial management, in particular its territorial waters and exclusive economic zones (EEZ), as represented for example by: resource exploitation, transport, research, border controls and security, regional planning, the environment, or economic activities such as fishing. That is, we should not have a Trojan horse, under the guise of the so-called principle of subsidiarity, posing a threat to the sovereignty of the Member States.
The 'sound financial basis' mentioned for the 'maritime policy' should not be created at the expense of the European Fisheries Fund, since new and increased financial means should be allocated to meet the new priorities.
Aquaculture should not be promoted, since that would not achieve optimum results in the fisheries sector in view of its strategic importance for various countries like Portugal; the relevant socio-economic sustainability should be secured by means of suitable policies and financial resources.
in writing. - (FR) With this 'Blue Paper', the European Union is taking a step forward. Though it is regrettable that on certain points - like the issue of European coastguards and a European flag - the European Commission has had to scale down its ambitions because of a lack of support from certain Member States, this document is a good basis to start from. I hope it will keep all its promises. However, the issue of finance will be decisive, something the Commission itself recognises. Will our ministers shoulder their responsibilities?
For the rest, I am particularly delighted by the Commission's decision to address the revision of social legislation in the maritime sector, to which traditional employment law and its protections do not apply. It was about time! This decisive factor in making maritime careers attractive should therefore help Europe to protect its maritime expertise.